DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 are rejected under 35 U.S.C. 102(1) as being anticipated by Rolston (US Pub. No: 2011/0117959).
Regarding claim 1, Rolston discloses in figures 35-37 that, an electronic device comprising: a camera (806) comprising a lens; and a light-emitting device comprising a light-emitting portion(804 and 808) and a non- light-emitting portion(cover of 804 or 808), the light-emitting portion comprising an organic EL element (OLEDs, paragraph [ 0205]), wherein the lens(806), the light-emitting portion(804 and 808), and the non-light-emitting portion(cover of 804 and 808) are provided on the same side of the electronic device(800), wherein the lens(806) is disposed inside an uppermost end to a lowermost end of the light-emitting portion and inside a rightmost end to a leftmost end of the light-emitting portion, wherein the light-emitting portion surrounds the lens(figures 35-37), and wherein the non-light-emitting portion surrounds the lens(806)) and the light-emitting portion. Paragraphs [0206-0211].
Rolston does not clearly disclose that, wherein the light-emitting portion is configured to emit flash light when a photograph is taken with the camera.
However, in figures 9 and 11, Rolston disclose a lighting system 112 also includes a light source 154. In one embodiment, the light source 154 includes a plurality of LEDs 156 positioned in a circular path around the display screen 122 and other examples of light sources may include, but are not limited to incandescent light bulbs, arc lamps, gas discharge lamps, neon lamps, flood lamps, modern photographic flashes, lasers, organic light-emitting diodes (OLEDs), sulfur lamps, and any other known light sources as shown in paragraph [0114].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the light source which include a photograph flashes of figures 9 and 11 of Rolston into the camera of figures 35-35 of Rolston improve or provide a flash light when a photograph is taken with the camera.
Regarding claim 2, Rolston discloses in figures 35-38C that, an electronic device(800) comprising: a camera (806) comprising a lens; and light-emitting device comprising a light-emitting portion and a non-light-emitting portion, the light-emitting portion comprising an organic EL element(OLEDs, paragraph [ 0205]), wherein the lens, the light-emitting portion, and the non-light- emitting portion are provided on the same side of the electronic device(800), wherein the lens is disposed inside a first side and a second side in a longitudinal direction of the light-emitting portion, wherein the light-emitting portion surrounds the lens, and wherein the non-light-emitting portion surrounds the lens and the light-emitting portion. Paragraphs [0206-0211].
Rolston does not clearly disclose that, the light-emitting portion is configured to emit flash light when a photograph is taken with the camera.
However, in figures 9 and 11, Rolston disclose a lighting system 112 also includes a light source 154. In one embodiment, the light source 154 includes a plurality of LEDs 156 positioned in a circular path around the display screen 122 and other examples of light sources may include, but are not limited to incandescent light bulbs, arc lamps, gas discharge lamps, neon lamps, flood lamps, modern photographic flashes, lasers, organic light-emitting diodes (OLEDs), sulfur lamps, and any other known light sources as shown in paragraph [0114].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the light source which include a photograph flashes of figures 9 and 11 of Rolston into the camera of figures 35-35 of Rolston improve or provide a flash light when a photograph is taken with the camera.
	Regarding claim 3, Rolston discloses in figures 35-38C that, an electronic device (800) comprising: a camera(806) comprising a lens; and a light-emitting device comprising a light-emitting portion and a non-light-emitting portion, the light-emitting portion comprising an organic EL element (OLEDs, paragraph [ 0205]), wherein the lens, the light-emitting portion, and the non-light-emitting portion are provided on the same side of the electronic device(800), wherein the lens is disposed in an area sandwiched between a first side and a second side in a longitudinal direction of the light-emitting portion(figure 36), wherein the light-emitting portion surrounds the lens(806), and wherein the non- light-emitting portion surrounds the lens and the light-emitting portion. Paragraphs [0206-0211].
Rolston does not clearly disclose that, the light-emitting portion is configured to emit flash light when a photograph is taken with the camera.
However, in figures 9 and 11, Rolston disclose a lighting system 112 also includes a light source 154. In one embodiment, the light source 154 includes a plurality of LEDs 156 positioned in a circular path around the display screen 122 and other examples of light sources may include, but are not limited to incandescent light bulbs, arc lamps, gas discharge lamps, neon lamps, flood lamps, modern photographic flashes, lasers, organic light-emitting diodes (OLEDs), sulfur lamps, and any other known light sources as shown in paragraph [0114].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the light source which include a photograph flashes of figures 9 and 11 of Rolston into the camera of figures 35-35 of Rolston improve or provide a flash light when a photograph is taken with the camera.

Regarding claim 4, Rolston discloses in figures 35-38C that, an electronic device(800) comprising: a camera (806) comprising a lens; and a light-emitting device comprising a light-emitting portion and a non-light-emitting portion, the light-emitting portion comprising an organic EL element(OLEDs, paragraph [ 0205]), wherein the lens, the light-emitting portion, and the non-light- emitting portion are provided on the same side of the electronic device(800), wherein the lens (806) is disposed within an area inside four corners in two diagonal lines of the light-emitting portion, wherein the light-emitting portion surrounds the lens, and wherein the non-light-emitting portion surrounds the lens and the light-emitting portion. Paragraphs [0206-0211].
Rolston does not clearly disclose that, the light-emitting portion is configured to emit flash light when a photograph is taken with the camera.
However, in figures 9 and 11, Rolston disclose a lighting system 112 also includes a light source 154. In one embodiment, the light source 154 includes a plurality of LEDs 156 positioned in a circular path around the display screen 122 and other examples of light sources may include, but are not limited to incandescent light bulbs, arc lamps, gas discharge lamps, neon lamps, flood lamps, modern photographic flashes, lasers, organic light-emitting diodes (OLEDs), sulfur lamps, and any other known light sources as shown in paragraph [0114].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the light source which include a photograph flashes of figures 9 and 11 of Rolston into the camera of figures 35-35 of Rolston improve or provide a flash light when a photograph is taken with the camera.
Regarding claim 5, Rolston discloses in figures 35-38C that, an electronic device (800) comprising: a camera(806) comprising a lens; and a light-emitting device comprising a light-emitting portion and a non-light-emitting portion, the light-emitting portion comprising an organic EL element(OLEDs, paragraph [ 0205]), wherein the lens, the light-emitting portion, and the non-light- emitting portion are provided on the same side of the electronic device(800), wherein the lens (806) is
disposed in an area inside four corners of light-emitting portion wherein the light-emitting portion surrounds the lens(806), and wherein the non-light-emitting portion surrounds the lens and the light- emitting portion. Paragraphs [0206-0211].
Rolston does not clearly disclose that, the light-emitting portion is configured to emit flash light when a photograph is taken with the camera.
However, in figures 9 and 11, Rolston disclose a lighting system 112 also includes a light source 154. In one embodiment, the light source 154 includes a plurality of LEDs 156 positioned in a circular path around the display screen 122 and other examples of light sources may include, but are not limited to incandescent light bulbs, arc lamps, gas discharge lamps, neon lamps, flood lamps, modern photographic flashes, lasers, organic light-emitting diodes (OLEDs), sulfur lamps, and any other known light sources as shown in paragraph [0114].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the light source which include a photograph flashes of figures 9 and 11 of Rolston into the camera of figures 35-35 of Rolston improve or provide a flash light when a photograph is taken with the camera.
Regarding claim 6, Rolston discloses in figures 35-38C that, an electronic device(800) comprising: a camera (806) comprising a lens; and a light-emitting device comprising a light-emitting portion and a non-light-emitting portion, the light-emitting portion comprising an organic EL element(OLEDs, paragraph [0205]), wherein the lens, the light-emitting portion, and the non-light- emitting portion are provided on the same side of the electronic device(800), wherein the light-emitting portion surrounds the lens(806), and wherein the non-light-emitting portion surrounds the lens and the light-emitting portion. Paragraphs [0206-0211].

Rolston does not clearly disclose that, the light-emitting portion is configured to emit flash light when a photograph is taken with the camera.
However, in figures 9 and 11, Rolston disclose a lighting system 112 also includes a light source 154. In one embodiment, the light source 154 includes a plurality of LEDs 156 positioned in a circular path around the display screen 122 and other examples of light sources may include, but are not limited to incandescent light bulbs, arc lamps, gas discharge lamps, neon lamps, flood lamps, modern photographic flashes, lasers, organic light-emitting diodes (OLEDs), sulfur lamps, and any other known light sources as shown in paragraph [0114].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the light source which include a photograph flashes of figures 9 and 11 of Rolston into the camera of figures 35-35 of Rolston improve or provide a flash light when a photograph is taken with the camera.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’
disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh D A/
Primary Examiner
Art Unit 2844